Exhibit 10.2

LOGO [g26981g29e26.jpg]

WORLD HEADQUARTERS

2556 Wagener Road

Aiken. SC 29801

803.648 8351 tel

803. 643. 1180 fax

www. agy. com

May 4, 2010

Mr. Steven Smoot

7220 New Forest Lane

Wake Forest, NC 27587

Dear Steve:

On behalf of the Board of Directors of KAGY Holdings, Inc. (“AGY” or the
“Company”), I am pleased to extend to you this offer of employment on the
following terms and conditions:

Title.   Chief Financial Officer.

Base Salary.       Annual salary of $225,000, paid in accordance to the
Company’s customary payment schedule. The salary will be subject to annual
review by the Compensation Committee of the Board. Recommendations for salary
increases by the Compensation Committee will be based on measuring results
against goals mutually agreed upon by the Board and CEO.

Bonus.   Target annual bonus equal to 40% of base salary, with a range of 0% to
80% of base salary, subject to performance targets and other provisions of the
Company’s management incentive plan (the “Bonus Plan”). Bonus plan years begin
January 1 and end December 31. As such, for the first period of your employment
corresponding to the remaining plan year, you will be paid an amount based upon
the salary earned for that period.

Incentive Stock Option Plan.   You will be granted an option to acquire 70,000
shares of stock with an initial strike price of approximately $6.70 per share,
according to the terms of the Company’s Incentive Stock Option Plan (the “Option
Plan”). The Option Plan calls for a three-year vesting schedule in equal annual
installments, beginning on the first anniversary of employment, and acceleration
in the event of a change in control. The vesting is 50% performance-based
according to pre-established EBITDA targets and 50% time based. We will confirm
the precise strike price around the time of your acceptance.

Health, Welfare and Retirement Benefits.   You will be entitled to participate
in all the Company’s Salaried benefits including medical, dental, 401K and
insurance plans as described in materials sent to you under separate cover.

Other Benefits.   AGY will reimburse you for the reasonable expenses of your
relocation to the Aiken, SC vicinity. We would ask that you develop a cost
estimate and relocation plan for my approval within ninety days after you start
your employment. You will be provided a monthly car allowance for a vehicle with
a value of up to $30,000.

Severance Plan.   You have been provided with a copy of AGY’s Severance Plan. We
ask that you acknowledge your acceptance of that Plan by signing the
Confidentiality, Non-solicitation and Non-compete Agreement and the Release of
Claims Agreement.



--------------------------------------------------------------------------------

LOGO [g26981g29e26.jpg]

WORLD HEADQUARTERS

2556 Wagener Road

Aiken. SC 29801

803.648 8351 tel

803. 643. 1180 fax

www. agy. com

At Will Employment.   The terms of this letter notwithstanding, you will be an
at will employee of the Company.

Employment Date.   Your target employment date will be May 24, 2010, or such
other date as we might mutually agree.

If you are in agreement with the contents of this letter, please execute both
copies in the space below and return one copy to me, retaining the other copy
for your files. Under separate cover, we will send you copies of the relevant
other agreements, including the Stock Option Plan, the Bonus Plan, the Severance
Policy and the Benefit Plans. If you have any questions or comments, please do
not hesitate to contact me.

Steve, we fully expect that AGY is going to benefit from your results-driven
leadership. I look forward to the opportunity to work together to accelerate the
profitable growth of the company.

 

Sincerely,

           

/s/ Douglas J. Mattscheck

           

Douglas J. Mattscheck

           

Agreed and Accepted:

           

 

/s/ Steven Smoot

    

5/17/10

     

Steven Smoot

  

Date      

       